UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6956



JOHN THOMAS NEAL,

                                                Plaintiff - Appellant,

          versus


WILLIAM SONDERVAN; ROBERT        KUPEC,   Warden;
RAZAAK ENIOLA, Doctor,

                                               Defendants - Appellees,

          and


UNKNOWN HEALTHCARE CONTRACTOR,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-2604-JFM)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Thomas Neal, Appellant Pro Se. Gloria Wilson Shelton, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Joseph
Barry Chazen, Gina Marie Smith, MEYERS, RODBELL & ROSENBAUM, P.A.,
Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Thomas Neal appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000) and his motions to reconsider.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Neal v. Sondervan, No.

CA-01-2604-JFM (D. Md. Mar. 25, 2002; Apr. 12, 2002; filed June 14,

2002 & entered June 17, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2